Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000711
                                                         29-APR-2016
                                                         08:19 AM


                           SCWC-15-0000711

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        ROBERT E. WIESENBERG,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

   UNIVERSITY OF HAWAI#I; JOHN DOES 1-50; JANE DOES 1-50; DOE
     ENTITIES 1-50; DOE GOVERNMENTAL UNITS/ENTITIES 1-50,
                Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000711; CIVIL NO. 13-1-2248-08)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/plaintiff-appellant Robert E. Wiesenberg’s
application for writ of certiorari, filed on March 16, 2016, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court.     Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.
          DATED:   Honolulu, Hawai#i, April 29, 2016.

Mark G. Valencia and            /s/ Mark E. Recktenwald
Matthew A. Cohen,
for petitioner                  /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
Paul Alston, John-Anderson
L. Meyer, Maile Osika,          /s/ Richard W. Pollack
Carrie K. S. Okinaga, and
Ryan M. Akamine                 /s/ Michael D. Wilson
for respondent